NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 23, 2021*
                               Decided February 26, 2021

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

                       THOMAS L. KIRSCH II, Circuit Judge
No. 20-1742

WILLIAM RICHTER,                                  Appeal from the United States District
     Plaintiff-Appellant,                         Court for the Northern District
                                                  of Illinois, Eastern Division.

      v.                                          No. 19 C 4681

WEXFORD HEALTH SOURCES, INC., et al.,             Gary Feinerman,
    Defendants-Appellees.                         Judge.


                                       ORDER
       William Richter, an Illinois inmate, appeals the district court’s dismissal of his
complaint, principally contesting the denials of his motions to recruit counsel. Because
the district court reasonably found that Richter could proceed without counsel and had
in any case abused the privilege of recruited counsel, we affirm.


      * The appellees were not served with process in the district court and are not
participating in this appeal. We have agreed to decide the case without oral argument
because the brief and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1742                                                                           Page 2

       Richter’s complaint, which alleged deliberate indifference to his medical needs in
violation of the Eighth Amendment, grouped together nine claims, four defendants, and
assertions about two prisons. See 42 U.S.C. § 1983. He alleged that Wexford Health
Sources, Inc., failed to train staff adequately and wrongfully denied him access to
outside specialists to treat scrotal, chest, abdominal, cough, and vascular problems. The
other defendants (individual doctors) allegedly failed to treat numbness, back pain,
testicular pain, and swollen ankles and wrists. He claimed that they also recklessly
withheld a bottom-bunk permit and wrongfully allowed his prison transfer.

       At screening, the district court dismissed the complaint without prejudice and
denied Richter’s request for counsel. It explained that Richter had improperly joined
unrelated defendants and claims, and it gave him a month to amend his complaint with
only properly joined claims. The court then denied his request for counsel for two
reasons: The quality of his writing reflected that Richter was competent to litigate the
case at the pleading stage, and he had not shown an effort to secure counsel on his own.

       Rather than amend his complaint, Richter moved to reconsider the denial of his
request for counsel, providing evidence of his efforts to retain counsel. The court again
rejected his request, adding another reason: The pool of recruitable counsel is limited,
Richter had “fired” his recruited counsel in an earlier case (Richter v. Wexford Health
Sources, Inc., No. 14 C 6480, 2017 WL 2813658 (N.D. Ill. June 29, 2017)) for objectively
unjustifiable reasons, and it would “not risk subjecting another attorney” to Richter’s
“unacceptable” behavior. Richter then asked for a different judge and “emergency”
counsel, arguing that the judge was biased against him. The court denied those motions
as well. In the meantime, the court had granted Richter a four-month extension of time
to amend the complaint (warning Richter that a failure to amend could result in
dismissal) and, sua sponte, a second extension of four weeks. When Richter did not
amend his complaint, despite the extensions and warning, the court dismissed the case
for lack of prosecution.

       On appeal, Richter primarily contests the district court’s refusal to recruit counsel
for him. He argues that the court was biased against him, he had attempted to retain
counsel on his own, he was unable to prosecute his case himself, and the court should
not have relied on his decision to fire recruited counsel in another case.

        All of Richter’s arguments fail. First, Richter’s contention of bias is based on the
adverse rulings that he received from the district court and its reference to his past
litigation. But a finding of bias cannot be supported merely by an adverse ruling,
see Thomas v. Reese, 787 F.3d 845, 849 (7th Cir. 2015), or a reference to past litigation
No. 20-1742                                                                             Page 3

conduct. See In re City of Milwaukee, 788 F.3d 717, 722 (7th Cir. 2015); see also Liteky v.
United States, 510 U.S. 540, 555 (1994).

        Second, we will assume that Richter attempted but failed to retain counsel, but
that effort did not entitle him to recruited counsel. See Olson v. Morgan, 750 F.3d 708, 711
(7th Cir. 2014). To be eligible for a favorable exercise of discretion in a request for
counsel, a plaintiff must make reasonable efforts to obtain counsel and be unable to
litigate the case. Id. (quoting Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc)).
The court properly considered the demands of the case at the pleading stage as well as
Richter’s demonstrated ability to express himself in writing, and it reasonably found
that Richter was able to draft an amended complaint without recruited counsel.
See Romanelli v. Suliene, 615 F.3d 847, 852–53 (7th Cir. 2010). So the court reasonably
denied the requests for counsel at the pleading stage.
        In any case, the district court properly exercised its discretion in denying the
motion to recruit counsel for the independent reason that Richter had unjustifiably
“fired” his recruited lawyer in another case. There, the court found that his firing was
“not objectively reasonable.” Order at 2, Richter v. Obaisi, No. 14 C 6480 (N.D. Ill. Feb.
27, 2019). Richter responds that he had a sound reason for firing his attorney, but he has
not shown that the judge’s decision to the contrary was clear error—the standard by
which we assess such decisions. Webster v. Watson, 975 F.3d 667, 683 (7th Cir. 2020)
(citing Anderson v. Bessemer City, 470 U.S. 564, 573 (1985); FED. R. CIV. P. 52(a)(6)). The
court did not abuse its discretion by deciding not to reward an uncooperative litigant
with more pro bono legal assistance. See Cartwright v. Silver Cross
Hospital, 962 F.3d 933, 936–37 (7th Cir. 2020).

       Finally, we note that Richter does not challenge on appeal the district court’s
ruling that Richter had impermissibly brought several claims against unrelated
defendants in one case. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor could
he. We have explained that district courts should prohibit prisoners from attempting to
join unrelated claims and defendants. Id. Because the court permissibly required Richter
to limit his complaint to one set of properly joined claims, gave him several chances to
amend, and warned him that failure to do so could lead to dismissal, it reasonably
dismissed the case for Richter’s failure to amend. See FED. R. CIV. P. 41(b); Nelson v.
Schultz, 878 F.3d 236, 239 (7th Cir. 2017); see also Cady v. Sheahan, 467 F.3d 1057, 1061 (7th
Cir. 2006) (even pro se litigants must follow procedural rules).

                                                                                  AFFIRMED.